Citation Nr: 1451038	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of prostate removal, including incontinence, to include as a result of exposure to Agent Orange and ionizing radiation.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  At the hearing, the Veteran clarified the issue on appeal as reflected above.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his prostate cancer diagnosed in 2008 was a result of exposure to Agent Orange and/or ionizing radiation while stationed at the Royal Thai Air Force Base (RTAFB) at U-Tapao, Thailand.  He seeks service connection for residuals of the prostate removal, to include incontinence.  

Private treatment records reflect the Veteran underwent a prostatectomy and bladder neck sling in September 2008.  An April 2013 treatment record notes a recurrent membranous urethral stricture and a history of prostate cancer status post robotic prostatectomy.  The Veteran testified to having spent a significant amount of time around the perimeter of the base, mainly as a bus driver transporting people from one side of the base to the other.  His DD Form 214 reflects a military occupational specialty (MOS) of jet engine technician, as well as vehicle operator/dispatcher.  

Although the Veteran testified to having been stationed at U-Tapao from December 1973 to December 1974, an October 1974 Performance Report reflecting he was stationed at U-Tapao notes the "Period of Report & Supervision" was from November 1973 to October 1974.  Dates of service in Thailand are to be verified on remand.  In addition, VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and (r) address the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  

A January 2012 Defense Personnel Records Information Retrieval System (DPRIS) request for corroboration of exposure to Agent Orange during service in Thailand lists the dates of the claimed exposure as from January 1973 to March 1973.  There is no reference to 1974.  In addition, and although a document titled "CURR REQUEST" is a response to the request for corroboration, and is from the DPRIS, it, too, pertains only to 1973.  The AOJ must attempt to verify the Veteran's alleged herbicide exposure in Thailand following the procedures provided by the Compensation and Pension Service in Manual M21-1MR for the relevant period.  

With respect to radiation exposure, a December 2010 radiation questionnaire reflects the Veteran's report of having been exposed to a radioactive tube used for measuring oil levels in aircraft on a daily basis in association with his duties as jet engine mechanic at Travis Air Force Base from December 1974 to January 1980.  The Veteran testified that the tube was mounted on the wall in the area where he worked every day, adding that the user's manual for the tube stated exposure was not to exceed 11/2 hours per week.  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" includes prostate cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  The AOJ is to consider the provisions of 38 C.F.R. § 3.311(a) with respect to the Veteran's claim.  Any necessary development pursuant to 38 C.F.R. § 3.311(a) is to be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10., or its equivalent, and request an herbicide exposure verification from the appropriate source for the appropriate period at the RTAFB at U-Tapao.  

2.  Develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  All actions taken and any determinations made are to be documented in the record.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

